Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 1 of 33 PageID: 693



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     CREST FURNITURE, INC. and
     SIMON KAPLAN,                         1:20-cv-01383-NLH-AMD

                    Plaintiffs,            OPINION

          v.

     ASHLEY HOMESTORES, LTD. and
     ASHLEY FURNITURE INDUSTRIES,
     INC.,

                    Defendants.


 APPEARANCES:

 Paul S. Grossman
 WEINER LAW GROUP LLP
 629 Parsippany Road
 Parsippany, New Jersey 07054

 Stuart I. Friedman
 Andrew A. Wittenstein
 Chris Seelinger
 FRIEDMAN & WITTENSTEIN
 599 Lexington Avenue, 12th Floor
 New York, New York 10022

      On behalf of Plaintiffs

 Jeffrey A. Carr
 Jason J. Moreira
 PEPPER HAMILTON LLP
 301 Carnegie Center, Suite 400
 Princeton, New Jersey 08540-5276

 Eric L. Yaffe
 Frank J. Sciremammano
 Michael L. Sturm
 LATHROP GPM LLP
 600 New Hampshire Ave NW, Suite 700
 Washington, DC 20037

      On behalf of Defendants
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 2 of 33 PageID: 694



 HILLMAN, District Judge

      In this action lodged by a furniture store franchisee

 against the franchisors, currently pending is the defendant

 franchisors’ motion to dismiss the complaint. 1        For the reasons

 expressed below, the franchisors’ motion will be denied.

                                 BACKGROUND

      Plaintiff Simon Kaplan, who was 95 years old at the time

 the complaint was filed, has been chairman of Plaintiff Crest

 Furniture, Inc. (“Crest”) for 49 years.        In 2004, after having

 purchased furniture from Defendants Ashley HomeStores, LTD.

 (“Ashley”) and Ashley Furniture Industries, Inc. (“AFI”)

 (collectively, “Ashley” or “Defendants”) for decades for Crest’s

 Value City stores, Crest and Ashley entered into a Trademark

 Usage Agreement (“TUA”) pursuant to which Crest would operate an

 Ashely HomeStore in Millville, New Jersey.         By November 2019,

 Crest and Ashley had entered into eleven TUAs regarding Crest’s

 operation of six HomeStores in New Jersey and five HomeStores in

 Pennsylvania.    Crest maintains its headquarters at its

 warehouse, from which the Ashley furniture is stored and

 distributed, in Dayton, New Jersey.

      In October 2019, Plaintiffs claim that Ashley’s director of


 1 Also pending is Defendants’ motion to substitute a corrected
 version of their certification in support of their motion to
 dismiss. (Docket No. 39.) That motion will be granted.


                                      2
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 3 of 33 PageID: 695



 store development told Kaplan “you’re too old” to run Crest and

 “we want you out.”     On November 13, 2019, Ashley sent a letter

 to Kaplan informing him that Ashley would not renew the TUAs for

 four of Crest’s HomeStores in Pennsylvania.         Those TUAs are set

 to expire in January and June 2021.        Plaintiffs claim that the

 loss of these four stores, which had approximately $30 million

 in annual sales in 2018, would have a devastating effect on

 Plaintiffs, including the ultimate result of forcing Crest out

 of business altogether.

      Additionally, Plaintiffs claim that even though they have

 spent millions of dollars at Ashley’s urging to upgrade their

 stores and open new stores, including two in 2019, and they have

 had an exemplary business relationship with Ashley, Ashley

 terminated their TUAs as part of a larger plot between Ashley

 and Plaintiffs’ competitors to take over all of Crest’s

 HomeStores.

      Plaintiffs have asserted seven claims against Defendants:

 (1) breach of the New Jersey Franchise Practices Act (“NJFPA”),

 N.J.S.A. 56:10-1, et seq.; (2) breach of common law franchise

 rights; (3) equitable estoppel; (4) unfair competition; (5)

 fraud; (6) violation of the New Jersey Law Against

 Discrimination (“NJLAD”), N.J.S.A. 10:5–1, et seq.; and (7) for

 a declaratory judgment.

      Defendants have moved to dismiss all of Plaintiffs’ claims.

                                      3
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 4 of 33 PageID: 696



 Defendants argue that the forum selection clauses in the four

 TUAs require Plaintiffs to litigate their claims regarding the

 termination of those TUAs in Wisconsin state court.          Because

 Plaintiffs’ federal action cannot be transferred to a state

 court, Defendants argue that Plaintiffs’ complaint must be

 dismissed.

      Defendants also argue that even if the forum selection

 clause did not apply, Plaintiffs’ claims under the NJFPA and

 NJLAD cannot be asserted against Defendants because Plaintiffs’

 claims arising from the termination of the four TUAs concern

 only stores in Pennsylvania and Defendants’ alleged actions

 directed only to Pennsylvania.       Defendants further argue that

 Plaintiffs’ remaining claims under the common law fail as a

 matter of law or are insufficiently pleaded, including

 Plaintiffs’ claims against AFI, about which Defendants contend

 Plaintiffs have not directly ascribed any alleged violative

 conduct.

      Plaintiffs’ opposition is premised on their contention that

 Crest has held a unified multi-state franchise with Ashley that

 cannot be parsed out into separate franchises based on

 individual TUAs.     Plaintiffs contend that Defendants’ argument

 regarding the forum selection clause is misplaced because it

 improperly presumes at this motion to dismiss stage that Crest’s

 franchise is not a unified multi-state franchise as it pleads in

                                      4
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 5 of 33 PageID: 697



 their complaint.     Plaintiffs argue that as a unified multi-state

 franchise operated out of New Jersey, New Jersey law is

 applicable to their claims.      Specifically, Plaintiffs point out

 that under the NJFPA, forum selection clauses in franchise

 agreements are presumptively invalid.        With regard to Kaplan’s

 NJLAD claim, which can be asserted by and against individuals or

 a corporation, Kaplan is afforded the protections of the NJLAD

 because he and his company reside in New Jersey.          Plaintiffs

 further argue that the remainder of their New Jersey state law

 based claims are cognizable and properly pleaded.

                                 DISCUSSION

      A.    Subject Matter Jurisdiction

      Defendants removed Plaintiffs’ case from New Jersey

 Superior Court to this Court, averring that this Court has

 jurisdiction over this matter based on the diversity of

 citizenship of the parties and an amount in controversy in

 excess of $75,000, exclusive of interests and costs, pursuant to

 28 U.S.C. § 1332(a).     According to Defendants’ notice of

 removal, Crest is a citizen of New Jersey (its principal place

 of business and state of incorporation), Kaplan is a citizen of

 New Jersey, Ashley is a citizen of Wisconsin (its principal

 place of business and state of incorporation), and AFI is a

 citizen of Wisconsin (its principal place of business and state

 of incorporation).

                                      5
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 6 of 33 PageID: 698



      B.    Standard for Motion to Dismiss

      When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

      To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

                                      6
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 7 of 33 PageID: 699



 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted).

      A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

      A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

                                      7
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 8 of 33 PageID: 700



 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”        Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993).    If any other matters outside the pleadings are presented

 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

      C.     Analysis

             1.   Whether the forum selection clause in the
                  terminated TUAs applies - Plaintiffs’ New Jersey
                  Franchise Practices Act claim (Count One)

      The four TUAs which Ashley has determined not to renew

 contain the same forum selection clause that requires any

 dispute arising from that TUA to be brought in Wisconsin state

 court.    Ashley’s non-renewal of four TUAs for stores in

 Pennsylvania, and not for stores in New Jersey, is significant

 because “forum-selection clauses in contracts subject to the

 [New Jersey] Franchise Act . . . are presumptively invalid.”

 Kubis & Perszyk Associates, Inc. v. Sun Microsystems, Inc., 680




                                      8
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 9 of 33 PageID: 701



 A.2d 618, 626 (N.J. 1996). 2     Thus, it must be determined whether




 2 The New Jersey Supreme Court explained the reasons for its
 holding:

           [A]lthough some franchisees entering into contracts
      subject to the Franchise Act may be sophisticated and
      substantial economic entities, the Act's legislative
      history as well as our common experience suggests that the
      financial resources of most franchisees pale by comparison
      to the financial strength and profitability of their
      franchisors. Because franchisors usually do business in
      many markets through multiple dealers, franchisors tend to
      be larger and more sophisticated entities than franchisees.

           At the contract stage, the franchisor typically
      submits a standard contract and, depending on the potential
      value and profitability of the franchise, a franchisee may
      elect not to test the negotiability of terms of the
      contract to avoid the risk of antagonizing the franchisor
      and losing the franchise. In that setting, a franchisor
      has little to lose by including a forum-selection clause in
      its standard agreement. Although such a clause directly
      benefits the franchisor by requiring suit to be filed in a
      geographically convenient state of choice where it can be
      defended by the franchisor's regular litigation counsel,
      the indirect benefit to franchisors is to make litigation
      more costly and cumbersome for economically weaker
      franchisees that often lack the sophistication and
      resources to litigate effectively a long distance from
      home. Particularly in the context of a claim for wrongful
      termination, a forum-selection clause, if enforced,
      deprives the franchisee of the right to seek prompt
      injunctive relief from a New Jersey court, and requires a
      franchisee to seek that relief, at greater cost and
      inconvenience, in the designated forum. Thus, if
      unchallenged by the franchisee, a forum-selection clause
      can materially diminish the rights guaranteed by the
      Franchise Act because the franchisee must assert those
      rights in an unfamiliar and distant forum, with out-of-
      state counsel, and bear the added expense of litigation in
      the franchisor's designated forum.

 Kubis, 680 A.2d at 627.


                                      9
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 10 of 33 PageID: 702



 Plaintiffs’ claims regarding the terminated TUAs are effectively

 four individual franchises located in Pennsylvania, which are

 presumably out of reach of the NJFPA and where forum selection

 clauses in franchise agreements may be enforceable, 3 or are part

 of a unified multi-state franchise that encompasses all eleven

 Crest-operated HomeStores operated out of Crest’s New Jersey

 headquarters, and afforded the NJFPA’s protections, where a

 franchisor may not “terminate, cancel or fail to renew a

 franchise without good cause.”       N.J.S.A. 56:10-5.

       To answer this question at this stage of the case, the

 Court must look to Plaintiffs’ complaint.         In the introductory

 paragraph, Plaintiffs aver, “Plaintiffs Crest Furniture, Inc.

 (“Crest”), [is] a New Jersey corporation having multiple places

 of business in New Jersey, including in Turnersville and




 3 In a federal diversity case where the parties agree that there
 is nothing wrong with a forum selection clause on its face,
 federal law governs enforceability, or the “effect to be given a
 contractual forum selection clause.” Zydus Worldwide DMCC v.
 Teva API Inc., --- F. Supp. 3d --- 2020 WL 2570043, at *5
 (D.N.J. 2020) (quoting Jumara v. State Farm Ins. Co., 55 F.3d
 873, 877 (3d Cir. 1995) (citing Stewart Organization, Inc. v.
 Ricoh Corp., 487 U.S. 22 (1988)). In contrast, “State, not
 federal, law governs the scope of a forum selection clause.
 That is so because the intended scope of a clause is not a
 procedural issue, but a substantive question ‘of contract
 interpretation.’” Id. (quoting In re McGraw-Hill Global Educ.
 Holdings LLC, 909 F.3d 48, 58 (3d Cir. 2018) (quoting John Wyeth
 & Brother Ltd. v. CIGNA Int'l Corp., 119 F.3d 1070, 1073 (3d
 Cir. 1997)). The Court does not need to determine at this time
 whether the forum selection clause is enforceable if the NJFPA
 does not apply to Plaintiffs’ claims.
                                      10
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 11 of 33 PageID: 703



 Deptford, Gloucester County, as well as headquarters in Dayton,

 New Jersey, and Simon Kaplan, [is] a resident of New Jersey . .

 . .”    (Docket No. 1-1 at 3.)

        In a section titled,     “The Unified Multi-State Nature of

 the Parties’ Franchise Agreement,” Plaintiffs allege the

 following:

             37. Although six of Crest’s eleven Ashley HomeStores
        are in New Jersey and five are in Pennsylvania, and
        although there is a separate so-called TUA for each store,
        the parties' conduct demonstrates that their arrangement
        actually constituted one unified multi-state franchise
        agreement.

             38. For example, not only does Crest utilize a single
        warehouse in Dayton, New Jersey to supply all eleven of its
        Ashley HomeStores, but Ashley actually requires that
        Crest's HomeStores located in Pennsylvania be serviced from
        the warehouse in New Jersey.

             39. When Crest orders furniture from Ashley, it does
        so by utilizing a single “purchase order” directing the
        furniture to be delivered to its Dayton, New Jersey
        warehouse. Significantly, while Crest’s purchase order
        shows which merchandise is going to Crest’s Value City
        stores and which merchandise is going to Crest’s Ashley
        HomeStores, the purchase order does not indicate which
        Ashley HomeStore the furniture is going to, or even which
        county, region or state the HomeStore is located in, nor
        does Ashley have any idea as to which HomeStore any of the
        furniture is going. The purchase order, as it pertains to
        Ashley HomeStores, is thus a single unified document that
        does not differentiate at all between the New Jersey stores
        and the Pennsylvania stores.

             40. Sometimes Crest orders furniture from Ashley
        through a “stock order,” which would be used for an item
        that Crest wants to keep in stock in its Dayton, New Jersey
        warehouse. When utilizing a stock order (e.g., for 100
        sofas), there is no indication as to which particular store
        the furniture is ultimately going to. Again, there is no
        distinction between furniture going to a New Jersey Ashley

                                      11
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 12 of 33 PageID: 704



       HomeStore and furniture going to a Pennsylvania Ashley
       HomeStore.

            41. When Todd Wanek, Ashley’s President and one of
       its two principal owners, discussed Crest’s HomeStore
       business in December 2017, he expressly treated the
       Southern New Jersey and Eastern Pem1sylvania market as a
       single consolidated market.

            42. Consistent with this “bundling” approach to the
       stores regardless of where they are located, Ashley also
       lumped together documents for both New Jersey and
       Pennsylvania stores when their TUAs came up for renewal.

            43. Ashley also regularly lumped together all of
       Crest’s Ashley HomeStores, New Jersey and Pennsylvania
       alike, within its required “boilerplate” agreements with
       Crest. For example, each time a so-called TUA covering an
       Ashley HomeStore “expires,” Ashley requires that Crest
       execute a so-called “Release Agreement” as a condition to
       renewing or re-executing a “new” TUA. The Release
       Agreement purports to provide Ashley with a general release
       of all claims that Crest has or may have against Ashley as
       up to the date of the Release Agreement. Even though on
       its face the Release Agreement purports to relate to one
       Ashley HomeStore, its “Recitals” section expressly states
       its applicability to all of Crest’s Ashley HomeStores, and
       the scope of the Release similarly covers all Ashley
       HomeStores, [in] New Jersey and Pennsylvania.

 (Docket No. 1-1 at 13-15.)

       In their NJFPA count, Plaintiffs conclude that “the

 parties’ course of conduct and undisputed facts show that the

 parties’ arrangement, although involving separate so-called TUAs

 for each store, is in reality one unified multi-state franchise

 agreement,” and “[t]here was no good cause for terminating the

 four Ashley HomeStores, and Ashley never alleged that it had

 good cause.”    (Id. at 22.)

       In their motion to dismiss, Defendants point out that in

                                      12
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 13 of 33 PageID: 705



 order to maintain a cause of action under the NJFPA, a plaintiff

 must “establish or maintain a place of business within the State

 of New Jersey.”     N.J.S.A. 56:10-4(a).      Defendants further point

 out that the NJFPA defines “place of business” as “a fixed

 geographical location at which the franchisee displays for sale

 and sells the franchisor’s goods or offers for sale and sells

 the franchisor’s services,” and that “place of business” does

 not mean “an office, a warehouse, a place of storage.”           N.J.S.A.

 56:10-3(f).    Defendants argue that the four terminated TUAs

 concern “places of business” in Pennsylvania, and therefore the

 NJFPA does not apply.      Defendants further argue that Crest’s

 warehouse in Dayton, New Jersey, from which Crest supplies

 furniture to the Pennsylvania stores, fails to constitute that

 requisite “place of business” under the NJFPA to support its

 NJFPA count.

       Defendants additionally argue that a comparison of the TUAs

 for the stores in Pennsylvania with the stores in New Jersey

 cast doubt on Plaintiffs’ unified franchise theory.           The New

 Jersey TUAs have an addendum which provides, “[i]f this

 Agreement contains any provision that conflicts with the [NJFPA]

 then the NJFPA ‘shall control.’” 4        (Docket No. 1-1 at 22.)


 4 Plaintiffs allege that the New Jersey TUAs implicitly violate
 the NJFPA because they do not require good cause to terminate.
 (Docket No. 1-1 at 22.)


                                      13
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 14 of 33 PageID: 706



 Defendants argue that this demonstrates the intent of the

 parties for each TUA to be considered individually rather than

 in a unified fashion. 5

       Finally, Defendants argue that the multi-state unified

 franchise theory is without support in the law, as only one,

 non-precedential case has blessed a multi-state franchise

 argument to maintain a claim for the violation of the NJFPA. 6


 5 It appears that Defendants’ position - that the NJFPA is only
 applicable to the TUAs governing HomeStores in New Jersey
 because each TUA is a stand-alone franchise - creates a two-
 track process for disputes arising from the non-renewal of a
 TUA. The TUAs at issue here are substantively identical, except
 for the NJFPA addendum for the stores located in New Jersey.
 Thus, under Defendants’ theory, a dispute that arises for a
 Pennsylvania location must be resolved in Wisconsin state court,
 presumably under either Wisconsin or Pennsylvania law, while a
 dispute concerning a New Jersey location must be adjudicated
 within the parameters of the NJFPA, and mostly likely brought in
 a New Jersey court. If an entity has a TUA for a Pennsylvania
 location and a TUA for a New Jersey location, and an identical
 dispute arises regarding both TUAs, it appears that Defendants
 and their franchisee will be required to litigate the same issue
 at the same time in two different courts applying two different
 states’ laws, potentially resulting in inconsistent outcomes.
 The Court, however, offers no opinion on the merit of this two-
 track process at this time.

 6 In Goldwell of New Jersey, Inc. v. KPSS, Inc., 622 F. Supp. 2d
 168, 187 (D.N.J. 2009), the parties formulated a multistate
 distributorship relationship through multiple, independent
 contracts (RBAs), and not under one agreement. The franchisee
 argued that the NJFPA may be applied extra-territorially, and
 that in practice, the parties understood and treated the RBAs as
 one omnibus franchise agreement, thus subjecting the out-of-
 state RBAs to the NJFPA. The franchisor argued that the
 agreements must be analyzed independently of each other, thus
 removing the North Carolina and Multi–State RBAs from the
 purview of the NJFPA. The court denied the franchisor’s motion
 for summary judgment, finding that “the New Jersey Legislature
                                      14
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 15 of 33 PageID: 707



       Defendants’ arguments are premature at this stage in the

 case.   Simply put, Plaintiffs plead that they operate one Ashely

 franchise from their Dayton, New Jersey headquarters which

 services six HomeStores in New Jersey and five HomeStores in

 Pennsylvania without distinction, other than the physical

 location of each store.      Although Defendants contend that the

 Dayton, New Jersey location is simply a warehouse and not a

 covered “place of business” under the NJFPA, that it was the

 intention of the parties that each TUA effectively constituted

 its own franchise based on the location of the HomeStore that

 the TUA covered, and only one case has discussed a similar

 unified multi-state franchise theory, 7 all of these arguments are

 directed to the substance of Plaintiffs’ claims rather than what

 Plaintiffs have pleaded in their complaint and whether



 likely would have intended the NJFPA to apply to franchises
 which disclaimed connection to New Jersey franchises in the
 contract, but where the parties nevertheless acted as if the
 multiple franchises constituted one umbrella agreement.”
 Goldwell, 622 F. Supp. 2d at 168. The court further declined
 “to rule as a matter of law on the RBAs' independence provisions
 when a reasonable observer could conclude that the parties
 disregarded them in fact. Because the New Jersey RBA required
 [the franchisee] to establish a place of business in this state
 and the evidence heretofore adduced permits the inference that a
 single multi-state agreement existed, the Court will not grant
 [the franchisor’s] motion [for summary judgment] as to NJFPA
 applicability to the non-New Jersey RBAs.” Id.

 7 As noted, supra note 6, Goldwell did not reject as a matter of
 law a unified multi-state franchise theory, and Defendants have
 not pointed to any case that has. A theory is not invalid just
 because only one other party has previously advanced it.
                                      15
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 16 of 33 PageID: 708



 Plaintiffs’ claims are plausible, which is the Court’s focus at

 this stage in the case.

       Moreover, Plaintiffs’ claims are broader than as cast by

 Defendants.    Plaintiffs’ claims not only challenge the non-

 renewal of the four TUAs, they also claim a plot between Ashley

 and a Crest competitor to force Crest out of business altogether

 in both Pennsylvania and New Jersey.          Plaintiffs claim that

 Ashley not renewing the four Pennsylvania TUAs has the same

 effect as if Ashely failed to renew all of the TUAs - namely, to

 eliminate Crest’s Ashely HomeStore franchise as a whole.            The

 interplay between Ashley’s termination of the four TUAs covering

 HomeStores in Pennsylvania and Ashley’s intentions for doing so

 cannot be determined on a motion to dismiss.          Indeed, the course

 of conduct of the parties is paramount to both parties’

 arguments, and such disputes over each other’s conduct are

 issues that can only be resolved in a different procedural

 posture.

       The Court finds that Plaintiffs have alleged sufficient

 facts that they operate a New Jersey-based, unified multi-state

 franchise to which the NJFPA is applicable, and that through the

 non-renewal of four TUAs Defendants have terminated, in part and

 effectively in whole, their franchise without good cause.

 Plaintiffs’ allegations when accepted as true present a

 plausible NJFPA violation claim.          Consequently, Defendants’

                                      16
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 17 of 33 PageID: 709



 motion to dismiss Plaintiffs’ NJFPA count will be denied.

             2.    Plaintiffs’ common law franchise rights claim
                   (Count Two)

       Defendants argue that because the NJFPA does not apply

 extraterritorially to the Pennsylvania TUAs (Defendants’ first

 argument set forth above), New Jersey common law also cannot be

 applied in that way.      Because the Court has rejected Defendants’

 first argument at this motion to dismiss stage, Defendants’

 corresponding argument as to the application of New Jersey

 common law regarding franchise rights also fails at this stage. 8

 Plaintiffs’ common law franchise rights claim may proceed. 9




 8 All of Plaintiffs’ claims premised on the common law do not
 specifically refer to New Jersey common law. Defendants argue
 in a footnote that Pennsylvania law should apply to Plaintiffs’
 common law claims because the subject of the TUAs, and the place
 of performance under the TUAs, is Pennsylvania. Defendants
 nonetheless refer to New Jersey common law, and note that no
 conflict of law exist between New Jersey and Pennsylvania for
 Plaintiffs’ common law claims. (Docket No. 7-1 at 37-38 n.7.)
 For the purposes of resolving Defendants’ motion to dismiss, and
 because (1) the law to be applied to Plaintiffs’ claims going
 forward is dependent on a fuller record, and (2) both sides have
 briefed their positions on the sufficiency of Plaintiffs’ common
 law claims under New Jersey law, the Court will analyze
 Plaintiffs’ claims under New Jersey law.

 9 Defendants note that the continued viability of New Jersey’s
 common law franchise rights doctrine is questionable. Because,
 however, Defendants did not move to dismiss Plaintiffs’ count on
 the basis that common law franchise rights no longer exist after
 the enactment of the NJFPA, the Court will not address that
 issue here.
                                      17
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 18 of 33 PageID: 710



             3.    Plaintiffs’ equitable estoppel claim (Count
                   Three)

       Equitable estoppel applies when “conduct, either express or

 implied, which reasonably misleads another to his prejudice so

 that a repudiation of such conduct would be unjust in the eyes

 of the law.”     D'Agostino v. Maldonado, 78 A.3d 527, 546 (N.J.

 2013) (citations and quotations omitted).         The elements to prove

 an equitable estoppel claim are “a knowing and intentional

 misrepresentation by the party sought to be estopped under

 circumstances in which the misrepresentation would probably

 induce reliance, and reliance by the party seeking estoppel to

 his or her detriment.”      Id. (citation and quotations omitted).

 “Equitable estoppel is based on the principles of fairness and

 justice.”    Id. (citation omitted).

       Plaintiffs allege:

       75. Throughout the fifteen-year relationship between Ashley
       and Crest, Ashley has consistently encouraged - and
       pressured - Crest to (i) open more Ashley HomeStores; (ii)
       expend huge sums of money to upgrade its Ashley HomeStores;
       and (iii) greatly expand the size of its offices and
       warehouse facilities to handle the increased volume of
       business. Crest has had to hire numerous additional
       employees as a result of this expansion.

       76. Ashley's conduct in this regard has continued virtually
       nonstop right up until its sudden termination letter of
       November 13, 2019. As stated above, as recently as December
       2017, Ashley's President and Chief Executive Officer
       actively encouraged Crest to open more Ashley HomeStores.
       And even in the year 2019, Crest opened two additional
       Ashley HomeStores, one on November 5, 2019, only a few days
       prior to Crest's receipt of the November 13, 2019
       termination letter.

                                      18
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 19 of 33 PageID: 711




       77. Ashley's conduct reasonably misled Crest to believe
       that its relationship with Ashley would not only continue,
       but would actually expand. Crest, in good faith, thus
       reasonably relied on Ashley's conduct since at least
       December 2017, and probably earlier, by opening more
       HomeStores, spending large sums to upgrade its HomeStores,
       greatly expanding its offices and warehouse facilities, and
       adding many new employees. Crest would not have taken these
       steps were it not for the specific conduct of Ashley that
       reasonably led Crest to believe that such steps were in its
       best interest. Ashley knew or should have known that its
       conduct would reasonably lead Crest to change its position
       dramatically and to extend itself economically, and
       Ashley's failure to advise Crest of its true intentions,
       when it had a duty to do so, was inexcusable.

       78. Under the doctrine of equitable estoppel, which is
       based on principles of fairness and justice, Ashley should
       be precluded based on its conduct from terminating any of
       its agreements with Crest.

 (Docket No. 1-1 at 24-25.)

       Defendants have moved to dismiss Plaintiffs’ equitable

 estoppel count by contending that Plaintiffs cannot plausibly

 allege that the alleged statements and conduct by Ashley’s

 executives reasonably misled Plaintiffs to their detriment.            To

 the contrary, however, that is exactly what Plaintiffs have

 alleged.    Accepting those allegations as true, Plaintiffs have

 stated a viable equitable estoppel claim.

       Defendants also argue that “the case law is clear that a

 franchisee is precluded from raising estoppel as grounds for

 renewal in the absence of a contractual provision granting

 renewal” when there are fully integrated contracts, like the

 TUAs at issue here.      (Docket No. 7-1 at 46.)      The “clear”

                                      19
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 20 of 33 PageID: 712



 caselaw cited by Defendants is from the Sixth and Seventh

 Circuits and Ohio state court.       Without any controlling or

 persuasive law from or within the Third Circuit or from the New

 Jersey state courts, the Court does not find Defendants’

 argument on this basis to be availing. 10

       Plaintiffs’ equitable estoppel count may proceed.

             4.    Plaintiffs’ unfair competition claim (Count Four)

       Plaintiffs assert a count for unfair competition against

 Defendants, claiming the following in addition to the

 allegations in the body of their complaint:

            81. [B]eginning almost immediately following Ashley’s
       dispatch of the November 13 termination letter, Ashley has
       repeatedly pressured Crest’s Mr. Kaplan to sell his Ashley
       HomeStores and/or the entire Crest business, while

 10This Court recognizes that under New Jersey law, and as New
 Jersey law is applied in federal court, claims based on
 equitable doctrines may be precluded when a valid contract
 governs the parties’ relationship and resulting dispute. See,
 e.g., Hillsborough Rare Coins, LLC v. ADT LLC, 2017 WL 1731695,
 at *6 (D.N.J. 2017) (“[U]nder New Jersey law, liability based on
 quasi-contractual principles cannot be imposed if an express
 contract exists concerning the identical matter.”); but see id.
 (“It does not appear that either a federal or state court has
 ruled on whether equitable estoppel creates a quasi-contract in
 New Jersey. The cases cited by [defendant] refer to either
 promissory estoppel or unjust enrichment, but not to equitable
 estoppel.”). Defendants do not make that specific argument,
 however, and even if they did, the federal rules permit
 alternative pleading. See PNY Technologies, Inc. v. Salhi, 2013
 WL 4039030, at *7 (D.N.J. 2013) (holding that although a party
 may not recover on both theories of liability [breach of
 contract and a corresponding equitable doctrine], many courts in
 this district have allowed a party to assert both claims in the
 alternative) (citing numerous cases). Additionally, as the
 Court has noted, Plaintiffs’ claims are broader than the four-
 corners of the TUAs that Ashley terminated.
                                      20
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 21 of 33 PageID: 713



       simultaneously meeting with Crest’s competitors to have
       them take over Crest’s stores. It is grossly unfair for
       Ashley to have demanded that Crest spend substantial sums
       of money over the last several years to upgrade the four
       stores that Ashley is trying to take away from Crest, as
       well as its other Ashley HomeStores, while simultaneously
       plotting to have someone else take over the stores.

       82. In the event that Mr. Ayyad or Ashley itself ever takes
       over the stores, they would become competitors of Crest
       without having had to expend large sums of money to bring
       the stores in compliance with Ashley's demands. This would
       provide them with a substantial competitive advantage over
       Crest.

       83. Ashley’s conduct in this regard constitutes unfair
       competition under New Jersey common law.

 (Docket No. 1-1 at 26.)

       The Third Circuit has explained, “New Jersey law is not

 precise about what constitutes unfair competition.           But while

 ‘[t]he amorphous nature of unfair competition makes for an

 unevenly developed and difficult area of jurisprudence,’ at

 heart it seeks to espouse some baseline level of business

 fairness.”    Avaya Inc., RP v. Telecom Labs, Inc., 838 F.3d 354,

 386 (3d Cir. 2016) (quoting Coast Cities Truck Sales, Inc. v.

 Navistar Int'l Transp. Co., 912 F. Supp. 747, 786 (D.N.J. 1995)

 (interpreting New Jersey law) (citations omitted)).           “New Jersey

 courts have deliberately kept the standard of liability somewhat

 adaptable, so that it may fit changing circumstances: ‘the

 purpose of the law regarding unfair competition is to promote

 higher ethical standards in the business world.          Accordingly,

 the concept is deemed as flexible and elastic as the evolving

                                      21
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 22 of 33 PageID: 714



 standards of commercial morality demand.’”         Id. (quoting Ryan v.

 Carmona Bolen Home for Funerals, 775 A.2d 92, 95 (N.J. Super.

 Ct. App. Div. 2001) (internal quotation marks and citations

 omitted)).

       Defendants argue that Plaintiffs’ unfair competition claim

 is not cognizable because it complains of conduct that has not

 happened, and may not happen.       Defendants argue that Plaintiffs’

 unripe claims regarding future events must be dismissed.

        A basic justiciability requirement is that each case

 decided by the federal courts must be a “case or controversy” -

 an action which by its nature is concrete and ripe.           Federal

 Kemper Ins. Co. v. Rauscher, 807 F.2d 345, 350 (3d Cir. 1986).

 “A justiciable controversy . . . must be definite and concrete,

 touching upon the legal relations of parties having adverse

 legal interests.     It must be a real and substantial controversy

 admitting of specific relief through a decree of a conclusive

 character, as distinguished from an opinion advising what the

 law would be upon a hypothetical state of facts.”           Id. (quoting

 Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-42 (1936)).

       Plaintiffs’ unfair competition claim contains a prophecy of

 what may occur if Crest’s HomeStores are taken over by Ashley or

 their competitors, but the whole of Plaintiffs’ unfair

 competition claim is that Defendants’ past and current actions

 have violated the “baseline level of business fairness,” and

                                      22
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 23 of 33 PageID: 715



 Plaintiffs have been damaged as a result.         Although Plaintiffs

 may suffer additional damages because of Defendants’ alleged

 “unfair” conduct, and such damages may be speculative,

 Plaintiffs’ unfair competition claim alleges sufficient facts

 regarding a current concrete injury as a result of Defendants’

 actions.    Plaintiffs’ unfair competition claim may proceed.

             5.     Plaintiffs’ fraud claim (Count Five)

       Plaintiffs allege, “Crest doubled the size of its offices

 and warehouse facilities in 2005 in anticipation of adding

 future Ashley HomeStores,” Ashley “knew of and encouraged this

 expansion,” and since December 2017, “Ashley has demanded that

 Crest spend nearly $2,000,000 to upgrade its Ashley HomeStores,

 and even more money to open new Ashley HomeStores.”           (Docket No.

 1-1 at 27.)      Plaintiffs further allege that “[a]t no time prior

 to October 2019 did anyone from Ashley ever let Crest know that

 Ashley intended to terminate any of Crest’s Ashley HomeStores

 and thereby destroy the entire unified multi-state franchise

 agreement that Crest had with Ashley,” and “Ashley’s failure to

 inform Crest of its intentions in this regard constituted a

 material omission in its dealings with Crest.”          (Id.)

       Plaintiffs allege that they have been substantially damaged

 by Defendants’ concealment of their actions because they

 “justifiably believed that [Crest’s] future relationship with

 Ashley would be one of growth.       Had Crest known of Ashley’s

                                      23
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 24 of 33 PageID: 716



 intentions, it would never have invested substantial sums of

 money to upgrade existing stores, hired new employees,

 implemented new infrastructure and opened new stores that Ashley

 intended to take away from it.”        (Id. at 28.)

       Under New Jersey law, “‘in its most general and fundamental

 conception, fraud consists of the obtaining of an undue

 advantage by means of some act or omission that is

 unconscientious or a violation of good faith.’”          Argabright v.

 Rheem Manufacturing Company, 201 F. Supp. 3d 578, 602 (D.N.J.

 2016) (quoting Jewish Ctr. of Sussex Cty. v. Whale, 432 A.2d

 521, 524 (N.J. 1981)).      To prove fraudulent concealment or

 misrepresentation under New Jersey law, a plaintiff must

 establish five elements: “‘(1) a material misrepresentation of a

 presently existing or past fact; (2) knowledge or belief by the

 defendant of its falsity; (3) an intention that the other person

 rely on it; (4) reasonable reliance thereon by the other person;

 and (5) resulting damages.’”       Id. (quoting Gennari v. Weichert

 Co. Realtors, 691 A.2d 350, 367 (N.J. 1997); Weske v. Samsung

 Elecs., Am., Inc., 42 F. Supp. 3d 599, 607 (D.N.J. 2014)

 (listing same five elements)).       These factors must be pleaded

 with particularity under Rule 9(b) to place the defendant on

 notice of the precise misconduct with which it is charged.            Id.

 (citing Byrnes v. DeBolt Transfer, Inc., 741 F.2d 620, 626 (3d

 Cir. 1984) (“We agree, of course, that fraud, and thus

                                      24
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 25 of 33 PageID: 717



 fraudulent concealment, must be pleaded with particularity.”);

 Fuqua v. Bristol–Myers Squibb Co., 926 F. Supp. 2d 538, 549

 (D.N.J. 2013)).

       “[W]here a claim for fraud is based on silence or

 concealment, New Jersey courts will not imply a duty to

 disclose, unless such disclosure is necessary to make a previous

 statement true or the parties share a ‘special relationship.’”

 Id. (quoting Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153,

 1185 (3d Cir. 1993)).      Three categories of relationships give

 rise to a duty to disclose: (1) fiduciary relationships, such as

 principal and agent, client and attorney, or beneficiary and

 trustee; (2) relationships where one party expressly reposits

 trust in another party, or else from the circumstances, such

 trust necessarily is implied; and (3) relationships involving

 transactions so intrinsically fiduciary that a degree of trust

 and confidence is required to protect the parties.           Lightning

 Lube, 4 F.3d at 1185.

       Defendants argue that Plaintiffs’ fraud claim is a vague

 prediction of a general estimate of Crest’s expected business

 and the continued relationship between the parties.           Defendants

 further argue that Plaintiffs fail to allege that they relied

 upon Defendants’ alleged misrepresentations when they entered

 into the TUAs, and that any oral representations by Defendants

 cannot be considered based on their fully integrated contracts.

                                      25
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 26 of 33 PageID: 718



 Defendants also contend that Plaintiffs have not pleaded that

 the Ashley executives knew that they were making false

 statements.

        A comparison of the elements of a viable fraud claim and

 Plaintiffs’ allegations shows that Plaintiffs’ fraud claim is

 sufficiently pleaded.      Plaintiffs allege that (1) even though

 Defendants demanded that Crest spend millions to open new Ashley

 HomeStores, they misrepresented their true intentions by failing

 to inform Plaintiffs of their intent to take over Plaintiffs’

 business, (2) Defendants knew that they were concealing the

 truth from Plaintiffs, (3) Defendants intended for Plaintiffs to

 rely upon Defendants’ false statements which omitted their true

 intention, (4) Plaintiffs relied on Defendants’ less-than-

 forthcoming statements and invested millions of dollars into

 expansion and they would not have done so if Defendants had been

 truthful, and (5) Plaintiffs have suffered damages as a result.

       Whether Plaintiffs may ultimately prove their fraud claim

 and show that Defendants intentionally and knowingly defrauded

 Plaintiffs is to be seen, but at this motion to dismiss stage,

 Plaintiffs have pleaded sufficient facts, when accepted as true,

 to maintain a plausible fraud claim. 11


 11The Court notes that the pleading requirements for fraud may
 be applied less strictly in the context of corporate fraud.
 “Courts must be sensitive to the fact that application of Rule
 9(b) prior to discovery ‘may permit sophisticated defrauders to
                                      26
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 27 of 33 PageID: 719



             6.    Kaplan’s New Jersey Law Against Discrimination
                   claim (Count Six)

       Under the NJLAD, it is unlawful discrimination “[f]or any

 person to refuse to . . . contract with . . . or otherwise do

 business with any other person on the basis of . . . age . . .

 of such other person or of such other person’s . . . members,

 stockholders, directors, officers, managers, . . . agents, [or]

 business associates.”      N.J.S.A. 10:5-12(l).      “Person” “includes

 one or more individuals, partnerships, associations,

 organizations, labor organizations, corporations, legal

 representatives, trustees, trustees in bankruptcy, receivers,

 and fiduciaries.”     N.J.S.A. 10:5-5(a).

       Kaplan alleges that Defendants violated the NJLAD because

 Ashley’s director of store development and executive vice

 president both told Kaplan in October 2019 that “you’re too old”

 to run the Crest business and that “we want you out.”           Kaplan,

 the chairman of Crest, was 95 years old at the time.           Plaintiffs

 allege that “Ashley and Crest have had an extremely successful




 successfully conceal the details of their fraud.’ Particularly
 in cases of corporate fraud, plaintiffs cannot be expected to
 have personal knowledge of the details of corporate internal
 affairs. Thus, courts have relaxed the rule when factual
 information is peculiarly within the defendant's knowledge or
 control.” Caspersen as Trustee for Samuel M.W. Caspersen
 Dynasty Trust v. Oring, 441 F. Supp. 3d 23, 36 (D.N.J. 2020)
 (quoting Craftmatic Sec. Litig. v. Kraftsow, 890 F.2d 628, 645
 (3d Cir. 1989); DiMare v. MetLife Ins. Co., 369 F. App’x 324,
 330 (3d Cir. 2010)) (internal citations omitted).
                                      27
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 28 of 33 PageID: 720



 business relationship for 15 years, and Crest opened two new

 Ashley HomeStores in the last year alone.         Ashley’s sudden

 termination of its agreements with Crest was clearly based on

 Mr. Kaplan’s age and constituted a violation of” the NJLAD.

 (Docket No. 1-1 at 29.)

       Defendants argue that the NJLAD does not apply because no

 alleged discriminatory conduct occurred in New Jersey.           Ashley

 is located in Wisconsin and the alleged comments originated from

 there, 12 and the TUAs that were terminated concerned stores in

 Pennsylvania, which also constitutes the place of contracting.

       The Court rejects Defendants’ arguments.         Both Kaplan and

 Crest are citizens of New Jersey, and the Crest business is

 operated out of their Dayton, New Jersey headquarters.

 Regardless from where the alleged comments about Kaplan’s age

 originated, Kaplan received them in New Jersey, and the effects




 12In their brief, Defendants state that Ashley is located in
 Wisconsin and Florida. (Docket No. 7-1 at 37.) Ashley’s
 affiliation with Florida is unclear. Defendants’ notice of
 removal avers that Defendants are incorporated in Wisconsin with
 their principal places of business in Wisconsin. (Docket No. 1
 at 3.) The TUAs require “notices” with regard to the agreement
 be sent to both Ashley HomeStores LTD. and AFI, which have the
 same principal place of business at One Ashely Way in Arcadia,
 Wisconsin. (Docket No. 39-2 at 15.) Also listed in the
 “notices” section of one of the TUAs for the Philadelphia store
 is a requirement that notices must be sent to Defendants’
 general counsel in Tampa, Florida. (Id.) The three other TUAs
 list the general counsel’s address at the Arcadia, Wisconsin
 location. Ashley’s connection to Florida does not preclude
 Plaintiffs’ NJLAD claims at this stage.
                                      28
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 29 of 33 PageID: 721



 were felt by a New Jersey citizen and business.          Accordingly,

 the protections of the NJLAD are available to Plaintiffs if they

 can prove their NJLAD claims.       See Blakey v. Continental

 Airlines, Inc., 751 A.2d 538, 555 (N.J. 2000) (explaining,

 “[T]he question is whether the [NJLAD-violative conduct] was

 expected or intended to cause injury in New Jersey. The fact

 that the actions causing the effects in [New Jersey] were

 performed outside the State did not prevent the State from

 asserting jurisdiction over a cause of action arising out of

 those effects.” (citation and quotations omitted)).

       Moreover, as discussed above, Plaintiffs’ claims concern

 not only the non-renewal of the TUAs for four HomeStores in

 Pennsylvania, but Ashley’s alleged efforts to put Crest out of

 the Ashley HomeStore business altogether in New Jersey as well

 as Pennsylvania.     Plaintiffs allege that these efforts were

 because of Kaplan’s age, which is evidenced by many prior years

 of a positive and successful business relationship.           In this

 broader context than simply the TUAs for four of the

 Pennsylvania stores, the NJLAD is clearly applicable.

       Plaintiffs’ NJLAD claims may proceed, and Defendants’

 motion to dismiss Plaintiffs’ NJLAD count must be denied.

       7.    Plaintiffs’ claim for declaratory relief (Count Seven)

       Plaintiffs’ complaint was originally filed in New Jersey

 state court, and Plaintiffs have asserted a count for

                                      29
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 30 of 33 PageID: 722



 declaratory judgment under N.J.S.A. 2A:16-52, which provides,

 “All courts of record in this state shall, within their

 respective jurisdictions, have power to declare rights, status

 and other legal relations, whether or not further relief is or

 could be claimed; and no action or proceeding shall be open to

 objection on the ground that a declaratory judgment is

 demanded.”    The New Jersey Declaratory Judgment Act allows for

 substantially similar relief to that provided by the federal

 Declaratory Judgment Act, 28 U.S.C. § 2201(a), which provides

 that a court “may declare the rights and other legal relations

 of any interested party seeking such declaration.”           United

 States Liability Insurance Company v. Singer, 2016 WL 5858984,

 at *5 (D.N.J. 2016) (citations omitted).

       Defendants have moved to dismiss this count on the basis

 that the declaratory relief Plaintiffs seek under the NJFPA and

 NJLAD fails because those claims fail.         The Court has determined

 that those claims may proceed, and thus Defendants’ argument to

 dismiss Plaintiffs’ declaratory judgment count is unavailing.

       In their opposition to Defendants’ motion to dismiss,

 Plaintiffs ask that this Court consider their state-law based

 count for declaratory judgment as now being brought pursuant to

 the federal counterpart.      When, or if, the Court is required to

 take any action relative to Plaintiffs’ request for declaratory

 relief, the Court will apply the proper procedural rule at that

                                      30
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 31 of 33 PageID: 723



 time.   See Muhlbaier v. Specialized Loan Servicing LLC, 2018 WL

 3238832, at *2 (D.N.J. 2018) (quoting Aetna Life Ins. Co. v.

 Haworth, 300 U.S. 227, 240 (1937); Gasperini v. Ctr. for

 Humanities, 518 U.S. 415, 427 (1996)) (other citations omitted)

 (“On removal, federal, not state, law applies for declaratory

 judgment actions.     This is because ‘[t]he operation of the

 Declaratory Judgment Act is procedural only,’ and so ‘[u]nder

 the Erie doctrine, federal courts sitting in diversity apply

 state substantive law and federal procedural law.’           Accordingly,

 ‘when a declaratory judgment action has been removed to federal

 court, it is treated as though it had been filed under the

 federal declaratory judgment act.’”); Kemper Ins. Co. v.

 Rauscher, 807 F.2d 345 (3d Cir. 1986) (“It is settled law that,

 as a procedural remedy, the federal rules respecting declaratory

 judgment actions apply in diversity cases.”).

             8.    Whether AFI is a proper defendant

       Defendants argue that Plaintiffs’ claims against AFI must

 be dismissed because Plaintiffs fail to allege any conduct

 specific to AFI, as opposed to Ashely HomeStores, and only

 Plaintiffs and Ashely are parties to the TUAs at issue.            In

 response, Plaintiffs point out numerous references to AFI in the

 TUAs, including that both entities share the same address at One

 Ashely Way in Arcadia, Wisconsin, and they argue without

 discovery to determine which entities or both were involved in

                                      31
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 32 of 33 PageID: 724



 the various conduct alleged by Plaintiffs, it would be premature

 to dismiss AFI.

       The Court will not dismiss AFI at this time.          The preamble

 to Plaintiffs’ complaint specifies that their allegations are

 lodged at times collectively against both Defendants by

 referring to them as “Ashley.”       (Docket No. 1-1 at 3.)      Even

 though collective pleading against defendants is generally

 discouraged, based on Plaintiffs’ allegations, the contents of

 the TUAs, and the sharing of a principal place of business by

 both entities, the Court finds that Plaintiffs have satisfied

 Rule 8(a), and Rule 9(b) for Plaintiffs’ fraud claim, 13 for their

 allegations against AFI.      The Court agrees with Plaintiffs that

 dismissal of AFI at this stage in the case would be premature. 14


 13See, supra, note 11, noting that “in cases of corporate fraud,
 plaintiffs cannot be expected to have personal knowledge of the
 details of corporate internal affairs. Thus, courts have
 relaxed the rule when factual information is peculiarly within
 the defendant's knowledge or control.” Caspersen, 441 F. Supp.
 at 36; see also Rowen Petroleum Properties, LLC v. Hollywood
 Tanning Systems, Inc., 2009 WL 1085737 at *6 (D.N.J. 2009)
 (“[T]he failure of plaintiff to be more specific with regard to
 the defendants’ individual conduct is not fatal to the claims at
 this motion to dismiss stage, since it is only the defendants
 themselves who possess the knowledge of the alleged bait and
 switch.”).

 14Cf. Modern Technologies Group, Inc. v. Bergman, 2006 WL
 8457194, at *5 (D.N.J. 2006) (in the context of analyzing the
 plaintiff’s complaint on the defendants’ motion to dismiss for
 lack of personal jurisdiction, finding sufficient the
 plaintiff’s allegation that “Defendant acted in a fashion that
 meets the test used by New Jersey courts when determining
 whether to pierce the corporate veil. Given that this case
                                      32
Case 1:20-cv-01383-NLH-AMD Document 58 Filed 10/30/20 Page 33 of 33 PageID: 725



 Plaintiffs may maintain their claims against both Defendants.

                                 CONCLUSION

       For the reasons expressed above, all of Plaintiffs’ counts

 against both Defendants may proceed.         Defendants’ motion to

 dismiss will be denied in its entirety.         An appropriate Order

 will be entered.



 Date:   October 30, 2020                    s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 remains at a pre-discovery stage, requiring more robust
 allegations from Plaintiff would be imprudent. Once discovery
 progresses, and this Court can weigh whether Defendant was an
 alter ego for BTCI, Defendant is free to raise this issue again.
 At that time, this Court will be able to consider whether it has
 personal jurisdiction over Defendant. At the present time,
 however, this Court is unable to do so.”).
                                      33
